DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/06/2020 is acknowledged by the examiner.
Claim Objections
Claims 1-18 are  objected to because of the following informalities:
Claim 1 recites “ the frequency” in line 12. There is insufficient antecedent basis for this imitation in the claim. For examination purpose the limitation is considered as the same as in claim 1 line 10 "predetermined frequency” and should be written as “the predetermined frequency” . Appropriate correction is required.
Claim 4 recites “ the frequency” in line 4. There is insufficient antecedent basis for this imitation in the claim. For examination purpose the limitation is considered as the same as in claim 1 line 10 "predetermined frequency” and should be written as “the predetermined frequency” . Appropriate correction is required.
Claim 5 recites “ the frequency” in line 1. There is insufficient antecedent basis for this imitation in the claim. For examination purpose the limitation is considered as the same as in claim 1 line 10 "predetermined frequency” and should be written as “the predetermined frequency” . Appropriate correction is required.
Claim 6 recites “ the frequency” in line 1. There is insufficient antecedent basis for this imitation in the claim. For examination purpose the limitation is considered as the same as in claim 1 line 10 "predetermined frequency” and should be written as “the predetermined frequency” . Appropriate correction is required.
Claim 7 recites “ the frequency” in line 3. There is insufficient antecedent basis for this imitation in the claim. For examination purpose the limitation is considered as the same as in claim 1 line 10 "predetermined frequency” and should be written as “the predetermined frequency” . Appropriate correction is required.
Claim 8 recites “ the frequency” in line 3. There is insufficient antecedent basis for this imitation in the claim. For examination purpose the limitation is considered as the same as in claim 1 line 10 "predetermined frequency” and should be written as “the predetermined frequency” . Appropriate correction is required.
Claim 9 recites “ the frequency” in line 4. There is insufficient antecedent basis for this imitation in the claim. For examination purpose the limitation is considered as the same as in claim 1 line 10 "predetermined frequency” and should be written as “the predetermined frequency” . Appropriate correction is required.
Claim 18 recites “ the frequency” in line 13. There is insufficient antecedent basis for this imitation in the claim. For examination purpose the limitation is considered as the same as in claim 18 line 12 "predetermined frequency” and should be written as “the predetermined frequency” . Appropriate correction is required.
Allowable Subject Matter
Claims 1-18  would be allowable if rewritten or amended to overcome the objections, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:-
Matin et al. (US 2014/0239891) discloses in figures 1-5, a vehicle [14] a power transmission unit [charging plate (18)], a charger controller [24] . According to Figure 3, the object sensor is activated to monitor the area for possible foreign object and interrupt or stop charging when foreign object is detected in the vicinity of the charging area [see ¶0030-¶0033]. 
Obayashi et al. (US 2012/0200151) discloses in figure 2, a vehicle [1] power supply/transmitter [111] vehicle side s power receiver [11]  vehicle side ECU [10] and charging side ECU [110] ; plurality of living body detection sensors [71 to 74; see ¶0069-0070]. The charging is terminated when living body is detected in the charging area [see also figure 4, step (S11)].
Claim 1 recites, inter alia,  the controller including a determination processor configured to make a determination, in a case where the power transmission is stopped due to a foreign object present between the power transmission equipment and the vehicle, as to whether the power transmission is restartable with a predetermined frequency after the power transmission is stopped, and a frequency control unit configured to change the frequency with which the determination processor makes the determination. The above limitation is not disclosed, taught, or suggested in the art of record, nor would it have been obvious to one of ordinary skill in the art to modify the art of record to meet the above limitation.

Claim 18 recites, inter alia, make a determination, in a case where the power transmission is stopped due to a foreign object present between the power transmission equipment and the vehicle, as to whether the power transmission is restartable with a predetermined frequency after the power transmission is stopped, and change the frequency of making the determination. The above limitation is not disclosed, taught, or suggested in the art of record, nor would it have been obvious to one of ordinary skill in the art to modify the art of record to meet the above limitation.
Conclusion
This application is in condition for allowance except for the following formal matters: 
(see the objections set forth above)
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL BERHANU whose telephone number is (571)272-8430. The examiner can normally be reached M_F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on Drew.Dunn@uspto.gov. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMUEL BERHANU/Primary Examiner, Art Unit 2859